DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/19/2019.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
Regarding Claim 1, Boyd et al. (US 2013/0004728)  discloses a method of forming an optical assembly (Fig. 20; 2000, Paragraph 0104), comprising:
providing a first optical film comprising a first surface (Fig. 20; 2070);
forming an adhesive layer (Fig. 20; 2060) on the first surface of the first optical film, wherein the adhesive layer is made of a first material (Paragraph 0194, lines 1-19);
wherein the thickness of the adhesive layer is in a range from 0.5 μm to 3 μm (Paragraph 0106);
providing a second optical film comprising a second surface (Fig. 20; 2010, 2005), wherein the second surface of the second optical film comprises a plurality of prisms (Fig. 20; 2030), wherein the plurality of prisms are made of a second material (Paragraph 0209, lines 1-11, Paragraph 0180, lines 1-21); and
Boyd does not specifically disclose “bonding the plurality of prisms to the adhesive layer by controlling a difference between the surface tension of the first material and the surface tension of the second material, wherein the difference is greater than 3 dyne/cm such that the adhesive force between the adhesive layer and the plurality of prisms is enough to prevent the adhesive layer and the plurality of prisms 
Additionally, the prior art of record does not remedy the deficiencies of Boyd.
Regarding Claim 6, Boyd et al. (US 2013/0004728)  discloses a method of forming an optical assembly (Fig. 20; 2000, Paragraph 0104), comprising:
providing a first optical film comprising a first surface (Fig. 20; 2070);
forming an adhesive layer (Fig. 20; 2060) on the first surface of the first optical film, wherein the adhesive layer is made of a first material (Paragraph 0194, lines 1-19);
providing a second optical film comprising a second surface (Fig. 20; 2010, 2005), wherein the second surface of the second optical film comprises a plurality of prisms (Fig. 20; 2030), wherein the plurality of prisms are made of a second material (Paragraph 0209, lines 1-11, Paragraph 0180, lines 1-21); and
Boyd does not specifically disclose “bonding the plurality of prisms to the adhesive layer by controlling a difference between the surface tension of the first material and the surface tension of the second material, wherein the difference is greater than 3 dyne/cm such that the adhesive force between the adhesive layer and the plurality of prisms is enough to prevent the adhesive layer and the plurality of prisms from being separated and the optical gain of the optical assembly is greater than 1.5 when the first material and the second material are fully cured.”
Additionally, the prior art of record does not remedy the deficiencies of Boyd.
Regarding Claim 11, Boyd et al. (US 2013/0004728) discloses an optical assembly (Fig. 20; 2000, Paragraph 0104), comprising:
a first optical film comprising a first surface (Fig. 20; 2070); 

a second optical film comprising a second surface (Fig. 20; 2010, 2005), wherein the second surface of
the second optical film comprises a plurality of microstructures (Fig. 20; 2030), wherein the plurality of microstructures are bonded to the adhesive layer (Fig. 20; 2050);
wherein the adhesive layer is made of a first material (Paragraph 0194, lines 1-19) and the plurality of micro structures are made of a second material (Paragraph 0209, lines 1-11, Paragraph 0180, lines 1-21),
Boyd does not specifically disclose “wherein the surface tension of the first material and the surface tension of the second material have a difference for bonding the plurality of microstructures to the adhesive layer, wherein the difference is greater than 3 dyne/cm such that the adhesive force between the adhesive layer and the plurality of microstructures is enough to prevent the adhesive layer and the plurality of microstructures from being separated and the optical gain of the optical assembly is greater than 1.5 when the first material and the second material are fully cured.”
Additionally, the prior art of record does not remedy the deficiencies of Boyd.
Claims 1-16 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.

Specifically regarding the allowability of allowable independent claim 6:  The prior art of record does not disclose or suggest a method comprising “bonding the plurality of prisms to the adhesive layer by controlling a difference between the surface tension of the first material and the surface tension of the second material, wherein the difference is greater than 3 dyne/cm such that the adhesive force between the adhesive layer and the plurality of prisms is enough to prevent the adhesive layer and the plurality of prisms from being separated and the optical gain of the optical assembly is greater than 1.5 when the first material and the second material are fully cured.”, along with other claim limitations.  Claims 7-10 are allowable due to pendency on independent claim 6.
Specifically regarding the allowability of allowable independent claim 11:  The prior art of record does not disclose or suggest an optical assembly comprising “wherein the surface tension of the first material and the surface tension of the second material have a difference for bonding the plurality of microstructures to the adhesive layer, wherein the difference is greater than 3 dyne/cm such that the adhesive force between 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hattori et al. (US 2019/0232583), Edmonds et al. (US 9,850,405), Edmonds et al. (US 2016/0230048), Edmonds et al. (US 10,113,089), Edmonds et al. (US 2016/0244642), Ward et al. (US 5,589,563), Shibata (US 9,581,754), Shibata (US 2014/0253845), Lee et al. (US 2017/0123262), and Lee et al. (US 10,108,040) are cited to show similar optical assemblies and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872